DETAILED ACTION
This communication is responsive to the application and amended claim set filed March 27, 2019, and the Response to Restriction Requirement and amended claim set filed April 5, 2021.  Claims 1-18 are currently pending.
The Requirement for Restriction dated February 3, 2021 is WITHDRAWN due to Applicant’s amendments to the claims.
Claims 1-18 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to the February 3 Restriction Requirement, Applicant amended the claims of Group II such that they are now incorporated into Group I.  Because the claim set now contains only one Group, the Requirement for Restriction is WITHDRAWN.  Claims 1-18 are under examination.

Priority
This application is the national stage entry of PCT/US2017/050421, filed September 7, 2017, which claims priority to US 62/400,258, filed September 27, 2016, and EP 16198129.5, filed November 11, 2016.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10-13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glowczwski et al. (WO 2016/086006).
Regarding claims 1, 12, 13, 15, and 17, Glowczwski teaches a gas phase polyolefin polymerization process in which an olefin monomer and optionally a comonomer are contacted with a catalyst system in the presence of two or more induced condensing agents.  (Abstract.)  An exemplar polyethylene is produced via a hafnium-based metallocene catalyst.  (para. [0072].)  The resulting polyethylene has a density of 0.9106 and a melt index of 0.62.  (Id.)  Glowczwski further teaches that the preferred reactor pressure ranges from 1724 kPa to 2414 kPa (16.24 barg to 23.14 barg).  (para. [0035].)  Thus, the calculated optimum vapor partial pressure for the ICAs is 0 to 15.62 bar.  Glowczwski also teaches that the narrowest preferred ICA partial pressure ranges from 1.38 to 6.89 bar (see para. [0042]), which is within the calculated optimum range.

Regarding claims 2 and 18, as discussed above, Glowczwski teaches a gas phase polymerization process in which the ICA vapor partial pressure is modified to produce a polyethylene with a desired density and melt index.  Glowczwski further teaches the changing of the composition and relative concentrations of the ICA mixture (see para. [0041]), which will necessarily alter the ICA partial pressure to produce a polyolefin with the desired density and melt index.

Regarding claims 10 and 11, Glowczwski teaches a polyolefin embodiment in which the polyolefin is a copolymer of ethylene and a comonomer comprising 4 to 8 carbon atoms.  (para. [0046].)  This disclosure is sufficiently specific to constitute anticipation under 35 USC 102.

Regarding claim 16, Glowczwski teaches that a preferred ICA mixture is isopentane and n-butane.  (See Fig. 3.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Glowczwski et al. (WO 2016/086006) as applied to claim 1 above, and further in view of Singh et al. (US 2005/0182207).
Regarding claim 3, Glowczwski teaches all of the limitations of claim 1.  (See paragraph 10 above, which is incorporated by reference herein.)  
The difference between Glowczkski and claim 3 is that, although Glowczwski generally teaches the presence of “two or more ICA components,” Glowczwski does not specifically teach the presence of three ICAs.  However, using a three-component ICA mixture to regulate dew point in a polymerization process is known in the art.  For example, Singh teaches condensing agent mixtures containing between three and five ICAs.  (paras. [0048]-[0050].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an ICA mixture with three or more components because (1) such ICA mixtures are known in the art to be effective at regulating the dew point, and (2) incorporating additional condensing agents will increase the cooling capacity of the recycle stream (see Singh, para. [0011]).

Regarding claims 7 and 8, Glowczwski teaches all of the limitations of claim 1.  (See paragraph 10 above, which is incorporated by reference herein.)
The difference between Glowczwski and the present claims is that Glowczwski does not teach the particular recited ICA mixtures.  However, ICA mixtures with the components recited in claims 7 and 8 are known in the art.  For example, Singh teaches condensing agent mixtures comprising at least two of isobutane, isopentane, and neo-pentane (2,2-dimethyl propane).  (para. [0047].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an ICA mixture with the components disclosed by Singh because such ICA mixtures are known in the art to be effective at regulating the dew point.  (See MPEP 2143(I)(B).)

Claims 4-6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Glowczwski et al. (WO 2016/086006).
Regarding claims 4-6, Glowczwski teaches all of the limitations of claim 1.  (See paragraph 10 above, which is incorporated by reference herein.)  Glowczwski further teaches isobutane as an ICA.  (See Table 1.)  Glowczwski does not specifically teach the recited relative amounts of isobutane as part of the ICA mixture of two or more ICAs.  However, the productivity of the polymerization process can be controlled by controlling the relative concentrations of the two or more ICA components in the reactor.  (Glowczwski, para. [0037].)  Thus, the relative amount of isobutane as an ICA would be considered a See MPEP 2144.05(b).)
Regarding claim 5 specifically, as noted above in paragraph 10, the density of the polyethylene of Glowczwski is 0.9106, which is within the claimed range.

Regarding claim 9, Glowczwski teaches all of the limitations of claim 1.  (See paragraph 10 above, which is incorporated by reference herein.)  As noted above, the density of the polyethylene of Glozczwski is 0.9106, which is within the claimed range.
The difference between Glowczwski and claim 9 is that Glowczwski is silent as to the space-time yield of the polymerization process.  However, given that space-time yield is a measure of reactor efficiency (amount of polymer produced per cubic meter of reactor), one of ordinary skill would be motivated in increase space-time yield as much as possible to make the polymerization process as efficient and productive as possible.  Further, given that altering the concentration of ICAs (and thereby the ICA partial pressure) will affect productivity (see Glowczwski, para. [0038]), it is reasonable to infer that the disclosed concentrations and partial pressures of ICAs of Glowczwski will increase the space-time yield to a value within the claimed range, given that the ICA concentrations and pressures are within the calculated optimal ranges.

Regarding claim 14, Glowczwski teaches all of the limitations of claim 1.  (See paragraph 10 above, which is incorporated by reference herein.)
The difference between Glowczwski and claim 14 is that Glowczwski teaches a melt index lower than the recited range of claim 14 (0.62 versus 15-100 g/10 min).  However, at the same density and reactor pressure range as those discussed above, the recited MI is obtained with an optimum see para. [0042]), which overlaps the calculated optimum range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Glowczwski.  Given the formula of claim 1, this overlapping portion would produce a polyolefin with the recited melt index.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH

Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763